Per Curiam.
This appeal involves a domestic relations matter in which appellant questions the division of property, award of alimony, granting of the custody of the parties’ minor child, award of child support, and payment of fees and costs. Upon de novo review we conclude that the record fails to show an abuse of discretion with respect to any of these issues. The judgment is therefore affirmed.
Appellant shall pay the costs, including $750 to apply on appellee’s attorney fee in this court.
Affirmed.